Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. 2016/0284657 A1, hereinafter refer to Han).
Regarding Claim 1: Han discloses a structure for packaging (see Han, Fig.2E as shown below and ¶ [0010]), comprising: 

    PNG
    media_image1.png
    400
    942
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    993
    media_image2.png
    Greyscale

a semiconductor device (110/113/115/116) (see Han, Fig.2E as shown above and ¶ [0176]); 
an oxide layer (117/second dielectric layer/SiO2, SiON, SiN) (note:Han teaches a list of dielectric layer materials including oxide layer; therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art), formed on 110/113/115/116), including two or more accommodation spaces (see Han, Fig.2E as shown above and ¶ [0048]); 
two or more metal members (118/120), filled in said two or more accommodation spaces (see Han, Fig.2E as shown above); and 
a first insulation layer (130/encapsulating material), disposed on said oxide layer (117) (see Han, Fig.2E as shown above), 
wherein a first gap (132) is formed between the first insulation layer (130) and one side of one of said two or more metal members (118/120), and while assembling the package structure and bonding said metal members (118/120), the melt phase of said two or more metal members after heating flow temporarily into said first gap (132) for avoiding metal of said metal members spilling and short circuit (note: while assembling the package structure and bonding said metal members (118/120), based on the teachings of Han, Figs.2E and 3, the melt phase of said two or more metal members after heating necessarily results to flow temporarily into said first gap (132) for avoiding metal of said metal members spilling and short circuit) (see Han, Fig.2E as shown above and Fig.3).
Regarding Claim 3: Han discloses a structure for packaging (see Han, Fig.2E as shown above and ¶ [0010]), comprising: 
a substrate (110/113/115/116) (see Han, Fig.2E as shown above and ¶ [0176]); 
an oxide layer (117/second dielectric layer) (note:Han teaches a list of dielectric layer materials including oxide layer; therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.), formed on said substrate (110/113/115/116), including two or more accommodation spaces (see Han, Fig.2E as shown above and ¶ [0048]); 
two or more metal members (118/120), filled in said two or more accommodation spaces (see Han, Fig.2E as shown above); and 
a first insulation layer (130/encapsulating material), disposed on said oxide layer (117/second dielectric layer) (see Han, Fig.2E as shown above), 
wherein a first gap (132) is disposed between said first insulation layer (130) and one side of one of said two or more metal members (118/120), and while assembling the package structure and bonding said metal members (118/120), the melt phase of said two or more metal members after heating flow temporarily into the first gap (132) for avoiding metal of said metal members spilling and short circuit (note: while assembling the package structure and bonding said metal members (118/120), based on the teachings of Han, Figs.2E and 3, the melt phase of said two or more metal members after heating necessarily results to flow temporarily into said first gap (132) for avoiding metal of said metal members spilling and short circuit) (see Han, Fig.2E as shown above and Fig.3). 
Regarding Claim 6: Han discloses a structure for packaging as set forth in claim 3 as above. Han further teaches wherein said substrate (110/113/115/116) is a conductive substrate (see Han, Fig.2E as shown above).
Regarding Claim 7: Han discloses a structure for packaging as set forth in claim 3 as above. Han further teaches wherein said substrate (110) includes a p-type semiconductor and an n-type semiconductor (note: logic circuitry (e.g., discrete logic circuitry, processor circuitry, application specific integrated circuitry, programmable logic circuitry, etc.), memory circuitry (e.g., random access memory, read only memory, EEPROM circuitry, flash memory circuitry, memory stick memory, etc.), analog circuitry, digital and/or analog power supply circuitry, hybrid analog/digital circuitry, etc. requires at least one a p-type semiconductor and an n-type semiconductor) (see Han, Fig.2E as shown above and ¶ [0030]).  
Regarding Claim 8: Han discloses a structure for packaging as set forth in claim 7 as above. Han further teaches wherein a fourth gap (132) is disposed between said first insulation layer (130) and one side of one of said two or more metal members (118/120) (see Han, Fig.2E as shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BITEW A DINKE/Primary Examiner, Art Unit 2896